Citation Nr: 1734393	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-28 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for status post right knee surgery with degenerative joint disease.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from d active service from June 1988 to June 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial evaluation in excess of 10 percent for status post right knee surgery with degenerative joint disease.

The Veteran underwent a VA examination in May 2011.  The Board finds that this examination is inadequate because it does not include complete findings as to the Veteran's functional impairment due to pain on active and passive motion, during weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).

Therefore, an additional VA examination is needed for compliance with the VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the Board notes that upon review of the Veteran's electronic file, it is apparent that the Veteran's entire claims file has not been scanned and associated with his electronic file.  As the Veteran is currently service-connected for posttraumatic stress disorder (PTSD), migraine headaches, hiatal hernia, limited extension of left forearm, hallux valgus, left knee degenerative arthritis, in addition to his right knee disability, it is clear that there should be many records associated with his electronic file.  However, there are no VA medical records, no private medical records and no other rating decisions associated with the claims file.  Thus, it appears that many documents are missing from the electronic file.  On remand, the RO should obtain the Veteran's entire claims file, including up to date VA treatment records and any private treatment records, and associate them with the Veteran's electronic file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's entire claims file and ensure that all records have been scanned and are associated with the Veteran's electronic claims file.

2.  Obtain any and all relevant VA medical treatment records and associate them with the electronic file.  All records/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

3.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his right knee disability.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

4.  After the development requested above has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected right knee disability, to include any functional effects.  The Veteran's electronic file should be made available to and reviewed by the examiner, and he or she must indicate whether such review was accomplished.

The examiner should determine the range of motion of the Veteran's right and left knees, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

The examiner should assess the impact of the Veteran's service-connected right knee disability on his activities of daily living, including his occupational functioning.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

5.  Then, readjudicate the appeal.  If the benefit sought is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) and, after allowing an appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






